Eberhardt, Judge.
Where a case was tried before a jury and at the close of the evidence a motion for directed verdict was granted for the defendant, after which plaintiff filed a motion for new trial on the general grounds only, the question of whether the direction of the verdict was erroneous because there were questions of fact that should have been submitted to a jury is not raised or presented for decision. Morris v. First Nat. Bank of Vidalia, 174 Ga. 848 (2) (164 SE 200); Ford v. Ford, 203 Ga. 681 (47 SE2d 865). There was evidence to support the verdict.

Judgment affirmed.


Felton, C. J., and Bussell, J., concur.